Citation Nr: 0018033	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low 
back disorder.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  His appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions in July 1997 and May 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The RO denied the veteran's claims for 
ratings in excess of 40 percent and 30 percent, respectively, 
for his low back disorder and PTSD, and his TDIU claim.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's service-connected low back disorder is 
productive of severe symptomatology and severe limitation of 
motion of the lumbar spine, but it is not manifested by 
pronounced intervertebral disc syndrome. 

3.  The veteran's PTSD manifests occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood; but it 
does not manifest total occupational and social impairment.

4.  The veteran has a 7th grade education and employment 
experience as a gas station attendant; he was last employed 
in December 1993.

5.  The veteran's service-connected disabilities are: PTSD, 
rated (as the result of this decision) 70 percent; a low back 
disorder, rated 40 percent; and a skin condition, rated 
noncompensable; his combined service-connected rating is 80  
percent.

6.  The veteran's service-connected disabilities render him 
unable to obtain and retain all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 40 
percent for a low back disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 
5292, 5293, 5295 (1999).

2.  The criteria for entitlement to a rating of 70 percent 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

3.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating:  Low back disorder

The issue before the Board is whether the veteran is entitled 
to a rating in excess of 40 percent for a low back disorder.  
As an initial matter, the Board finds that the veteran has 
presented a claim that is plausible and capable of 
substantiation; his claim is therefore well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that the RO has obtained and fully 
developed all relevant evidence necessary for an equitable 
disposition of the appeal.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

During the veteran's tour of duty in the Republic of Vietnam, 
the vehicle he was driving hit a landmine, and he injured his 
back.  Service connection for lumbosacral strain was granted 
by an RO decision in September 1969, and his low back 
disorder is currently evaluated as 40 percent disabling under 
Diagnostic Code (DC) 5295. 

Outpatient treatment notes of May 1995 and August 1995 from 
the Huntington VA Medical Center show that the veteran 
reported back pain, and that he was taking Motrin.  A 
treatment note of September 1995 shows that he was using hot 
packs for his back.  A February 1996 treatment record 
reflects that the veteran had back pain when walking that 
radiated into his left thigh; the pain was relieved with 
adequate rest and Motrin.

The veteran reported at an examination in October 1995 that 
he used a heating pad, a TENS unit, and a cane to relieve 
back symptoms.  He said that before he stopped working in 
December 1993 because of a heart attack, there were some days 
that he could barely get into work because of his back pain.  
A single X-ray of the lumbar spine showed good maintenance of 
the bony architecture and disc spaces, mildly increased 
lumbosacral angle, mild calcification of the aortic wall, but 
otherwise normal.  Physical examination of his back showed 
that although he used a cane, he could walk without it.  He 
could perform a half squat, but he had limited range of 
motion of the lower spine.  The examiner stated that there 
were no objective findings that would determine if the 
veteran had radiculopathy.  He also indicated that by CAT 
scan in 1994, the veteran was negative for disc herniation. 

An X-ray taken in December 1996 reflects that the veteran had 
moderate osteoporosis of the lumbosacral spine.  The stature 
of the lumbovertebral bodies was normal, and his 
intervertebral disk spaces were well preserved.  His 
pedicles, transverse processes and posterior spinous 
processes were intact.  The examiner diagnosed osteoporosis, 
with a few small marginal osteophytes, and an otherwise 
normal lumbosacral spine.

A VA examiner in December 1996 reviewed the claims file and 
he noted that the veteran took Motrin for pain, but there had 
been no surgeries of the lumbar spine.  The examiner opined 
that the veteran's service-connected disability involved the 
lumbar spine, the disks of the lumbar spine, and the lumbar 
musculature, in addition to the nerves affecting the right 
leg.  The veteran could not squat without a great deal of 
difficulty and pain.  He became weakened and fatigued during 
minimal examination efforts.  He had incoordination and lack 
of ability to move due to obesity and lumbar back pain.  The 
examiner stated that short breath and fatigue were related 
not only to the back pain, but also due to obesity and 
coronary artery disease.  Physical examination of the spine 
revealed reduction in ranges of motion and pain on movement.  
The examiner stated that the veteran's lumbar spine 
significantly limited him in employability for physical-type 
job occupations.  When asked whether the veteran had any 
nonservice-connected condition that would also limit his 
abilities, the examiner responded that obesity, heart 
disease, and diabetes all limited his ability to perform 
physically, but there was no way to realistically distinguish 
between all of the disabilities.  The examiner also noted 
that there was no spine listing to the side, although the 
veteran had positive bilateral Goldthwait's sign.  The 
veteran's chronic lumbar back pain syndrome was likely 
related to his service-connected injury.  An addendum to the 
examination report of December 1996 showed that the veteran 
had degenerative disc disease involving L4-L5.  He also had a 
diffuse disc bulge in L5-S1, and a degenerative disc with 
central disc protrusion.  The examiner attributed the 
degenerative disc disease to the in-service injury.

At a VA examination for his spine in January 1999, the 
veteran walked slowly with a limp, and he used a cane.  He 
reported that he usually used the cane to push himself out of 
seated positions, and he had a sharp pain in his right hip 
when he lifted up.  When attempting to squat, he competed 25 
percent of that movement, then he stopped secondary to pain.  
The veteran could only toe and heel walk for a few steps.  
Forward flexion was to 45 degrees with worsened back pain.  
Backward extension was to 15 degrees and lateral bending was 
possible to 25 degrees bilaterally.  The veteran could rotate 
to 30 degrees bilaterally, and straight leg raising was 
positive to the right at 15 degrees and to the left at 20 
degrees.  Both leg raises were stopped due to pain.  The 
examiner assessed lumbago with bilateral radiculopathy.

Under DC 5295, a 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

Severe limitation of motion of the lumbar spine is rated 40 
percent.  38 C.F.R. § 4.71a, Code 5292.

Ankylosis of the lumbar spine is rated 40 percent.  
Unfavorable ankylosis warrants a 50 percent rating.  
38 C.F.R. § 4.71a, code 5289.  

The veteran's current 40 percent rating is the maximum 
evaluation allowed under either Code 5292 or 5295.  There is 
no medical evidence of unfavorable ankylosis of the lumbar 
spine to warrant a 50 percent rating under code 5289.  The 
veteran is already receiving a 40 percent rating, and thus no 
higher rating based on limitation of motion is permitted, 
even when the effects of pain on use and during flare-ups is 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johntson v. 
Brown, 10 Vet. App. 80 (1997).  In this case, the medical 
evidence shows that the veteran's lumbar spine is limited in 
motion; however, the lumbar spine is not ankylosed (fixed in 
one position), let alone ankylosed in an unfavorable 
position.  Thus, a higher rating on such basis is not 
warranted.  

As to the question of disc disease or intervertebral disc 
syndrome, the Board notes that service connection was 
originally granted for lumbosacral strain and not disc 
disease.  However, a historical review of the record shows 
that, pursuant to an earlier claim for an increased rating, 
an appeal to the Board, and a Board remand, an opinion was 
obtained that linked the veteran's degenerative disc disease 
of the lumbar spine to an injury during service.  Such was 
considered by a subsequent RO decision which increased the 
rating to the current 40 percent level.  Thus, the rating 
criteria for degenerative disc disease (Code 5293) are for 
application.

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Code 5293.

Under DC 5293, a higher evaluation is only warranted for 
pronounced intervertebral disc syndrome.  The examiner in 
October 1995 indicated that there were no objective findings 
that would determine if the veteran had radiculopathy as of 
that time.  The veteran has been assessed with low back pain 
on numerous occasions, and the examination report of December 
1996 shows that the veteran had degenerative disc disease 
involving L4-L5, with disc protrusion.  The January 1999 
examiner diagnosed radiculopathy.  Thus, the record does, in 
fact, contain clinical findings consistent with the veteran's 
pain symptoms, and there have been some findings of sciatic 
neuropathy, considering the February 1996 outpatient 
treatment note of complaints of pain into his left thigh.  
However, the record lacks sufficient neurological findings to 
warrant a finding of more than severe intervertebral disc 
syndrome, within the meaning of the applicable rating 
criteria.  The veteran uses a heating pad, a TENS unit, and 
Motrin in an attempt to relieve his back pain, but the record 
does not reflect that he has incapacitating episodes of 
intervertebral disc syndrome.  There is no medical evidence 
of an absent ankle jerk.  The relevant medical records do not 
show persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and little intermittent relief.  
That is, the record does not show pronounced intervertebral 
disc syndrome.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The December 1996 
examination report shows that the veteran's fatigue and 
incoordination were due not only to his back pain, but also 
to his obesity and coronary artery disease.  There is no 
objective medical evidence to show that pain, flare-ups of 
pain, fatigue, incoordination, or any other symptom or sign 
attributable to the veteran's low back disability results in 
additional functional impairment to a degree that would 
support a rating higher than 40 percent.

Increased rating:  PTSD

A 30 percent evaluation is warranted for PTSD causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation for PTSD causing occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for PTSD causing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for PTSD causing total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 
(1999).

Outpatient treatment records between January 1994 and 
December 1996 show that the veteran and his wife attended bi-
monthly group therapy sessions on a regular basis for the 
veteran's PTSD.  The veteran also attended individual 
sessions.  The treatment notes collectively show that the 
veteran had sleep disturbance and trouble sleeping at night, 
although he said that he took naps in the daytime.  The 
veteran and his wife were tearful on a number of occasions.  
At one point the veteran reported that he had developed an 
increased startle response.  In August 1996, he said that he 
had panic attacks occurring twice per week.  The attacks 
lasted from a few minutes to an hour.

According to a treatment record dated March 1997, he was 
taking many medications to treat his PTSD symptoms.  The 
social worker stated that the veteran had kept all 
appointments, and the mental health clinic would continue to 
follow him as long as he suffered from PTSD.

A VA examination report of May 1997 reflects that the veteran 
had been married to his wife for 31 years.  The veteran 
described an explosive temper and social isolation.  He also 
reported an exaggerated startle response, hypervigilance, and 
avoiding crowds.  His speech was normal and relevant, his 
memory was intact, and he had average intellectual 
functioning with a dysphoric mood.  The examiner stated that 
the veteran was depressed and anxious, and he had a flattened 
affect.  Nonetheless, there was no suicidal or homicidal 
ideation, and he did not exhibit psychotic symptoms.  The 
veteran's impulse control seemed to be under control, as 
judged by the examiner.  He also had a number of somatic 
symptoms, such as sleep depravation.  The veteran's profile 
on the Minnesota Multiphasic Personality Inventory was 
administered by a VA psychologist, but his profile was found 
to be invalid and thus not interpretable.  The veteran was 
diagnosed with PTSD and dysthymic disorder.

According to a VA examination report of January 1998, the 
veteran often became frustrated and had threatened his wife.  
On those occasions, he would go to a friend's house, and he 
denied any physical domestic abuse.  His angry outbursts were 
verbal in nature.  The veteran avoided close contacts, even 
with his relatives.  He reported flashbacks four to five 
times weekly, sometimes triggered by the smell of diesel 
fluid and by rainy days.  On mental status examination, his 
speech was coherent and fluid, his thoughts were goal 
directed, and he denied suicidal and homicidal ideation.  His 
affect was poor and he had a euthymic mood.  His cognitive 
functions, however, were grossly preserved.  The examiner 
diagnosed PTSD, and he indicated that the veteran's Global 
Assessment of Functioning (GAF) score was 53, and it had been 
as high as 55 within the past year.

The veteran underwent a VA examination in January 1999.  He 
continued to complain of nightmares, flashbacks, intrusive 
thoughts, and panic attacks in crowded places.  He was 
anxious and depressed, but he denied suicidal ideation, 
citing love for his wife.  He did not have flight of ideas, 
and his speech was halting and very measured, but not 
pressured.  His abstract thinking was intact, and he was 
oriented times three.  His insight was fair and his judgment 
was good.  The examiner diagnosed PTSD, chronic, severe with 
chronic depression.  The veteran's GAF was 35, and the 
examiner stated that there were increased signs and symptoms 
of PTSD and depression with numerous medical problems.

The veteran's social worker indicated many of the same 
symptoms as recorded in the prior record, including social 
isolation problems and hypervigilance.  He stated that the 
veteran's prognosis was poor, and he assessed a GAF of 35.  
The social worker indicated that the veteran had chronic PTSD 
and that he was unemployable.

The Board has concluded that the clinical evidence shows that 
a 70 percent evaluation is warranted for PTSD.  The veteran's 
GAF score was also assessed as 35 by a VA examiner in January 
1999.  Although the veteran's social worker is not a medical 
professional, he also assessed a GAF of 35 in January 1999, 
and the Board finds some probative value in his opinion as 
well.  According to the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Ed. (DSM-IV), a GAF score of 31 to 40 
reflects that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment.  While the medical evidence dated 
in recent years does not reflect recurrent delusions or 
hallucinations, and speech has been consistently normal, the 
record does show that the veteran has frequent panic attacks 
and depression affecting the ability to function 
independently.  He has indicated that he is completely 
dependent on his wife to give him his medications and for 
many other tasks.  There is no indication that he has 
impaired impulse control, but he has stated that he has 
unprovoked irritability, and he has extreme difficulty in 
adapting to stressful circumstances.  Outpatient treatment 
notes from the Huntington VA Medical Center show that the 
veteran has abandoned even social relations with family 
members, and that this is causing much distress in his 
marital situation.  Thus, the medical evidence shows that 
there is some inability to establish and maintain effective 
relationships.  In summary, the veteran has occupational and 
social impairment, with deficiencies in most areas, including 
work, school, and family relationships.

However, the Board further concludes that a 100 percent 
evaluation for PTSD is not warranted because the record does 
not reflect total social and industrial impairment.  Although 
the social worker indicated in January 1999 that the veteran 
was unemployable, he did not report that unemployability was 
the sole result of PTSD; the record shows that the veteran is 
unemployable because of many factors, both physical and 
mental.  (In fact, as explained below, the Board, by this 
decision, is granting a total compensation rating based on 
individual unemployability based on the combined disability 
caused by his PTSD and low back disability.)  The veteran has 
undergone numerous VA examinations, but none of the examiners 
has stated that there was gross impairment in thought 
processes or communication.  He has consistently denied 
delusions or hallucinations, in spite of a few vague 
references to hearing voices when no one was present.  The 
veteran essentially stated that he is verbally abusive toward 
his wife, but he also said that he has never acted physically 
abusive.  There has been no showing that he is a persistent 
danger to hurting himself or others; indeed, he has often 
said that he was not suicidal, even though there is some 
history of having death wishes and a reference to faking his 
death to look like a car accident.  The veteran maintains 
minimal personal hygiene, and has been consistently well 
oriented.  He was always on time to the interviews, and he 
claimed on his last examination that he had some memory 
problems, but the examiner stated that the veteran's memory 
was intact, and the criteria for a total evaluation include 
memory loss for names of close relatives, own occupation, or 
own name.  The record includes consistent findings of social 
isolation, especially made by his social worker, but he has 
remained married for more than 30 years and has not been 
totally isolated.

The veteran's wife and a family friend have attached letters 
to the records in which they report a sharp decline in the 
veteran's functioning as of the mid-1990's.  The Board agrees 
that the there has been a decline in his functioning in light 
of the clinical evidence of record.  It is the Board's 
judgment that the veteran's PTSD is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Thus, the medical evidence supports an 
increased rating to 70 percent.  However, the veteran does 
not meet the requirements for total occupational and social 
impairment.  That is, the record does not show total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  The Board has 
considered the doctrine of reasonable doubt on the question 
of whether a rating in excess of 70 percent is warranted but, 
as the preponderance of the evidence is against that aspect 
of the claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, entitlement to an 
assignment of a rating in excess of 70 percent for PTSD is 
not warranted.

TDIU

The veteran contends that his PTSD and low back disability 
are precluding him from working.  The veteran has also 
established service connection for a skin condition at a 
noncompensable evaluation.  As an initial matter, the Board 
finds the veteran's claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is further 
satisfied that all facts relevant to this claim have been 
properly and sufficiently developed.

A total disability rating based upon individual 
unemployability may be assigned upon a showing that a veteran 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  Consideration 
may be given to a veteran's level of education, special 
training, and previous work experience, but the veteran's age 
and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  The veteran's service-connected 
disabilities, alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The record alternatively reflects that the veteran dropped 
out of school in the seventh, eighth, or ninth grades.  
According to a VA examination report of November 1992, he 
began to work to support his family, and he was employed with 
his father as a mechanic until the age of 22, when he 
obtained work in a factory.  The veteran's Defense Department 
Form 214 shows that he entered military service about a month 
before he turned 24.  Thus, he had the factory job for close 
to two years, assuming that he worked there until his entry 
into active service, and he returned to the factory job for a 
few months after his discharge.  There is no indication as to 
what type of factory work he performed during this timeframe.  
His work history after that was sporadic, and involved work 
at service stations.  He worked at Coach Marketing station 
for three years, Sunoco station for seven months, Great Lakes 
Charcoal for one year, Ashland Oil for nine years, Coach 
Marketing for two years, and then Rich Oil station for about 
12 years until his heart attack in December 1993.

In light of the finding that the veteran's service-connected 
PTSD is 70 percent disabling, the veteran now has a combined 
80 percent disability evaluation, when factoring in his 
service-connected low back disorder.  See 38 C.F.R. § 4.25.  
The veteran has met the minimum schedular criteria for TDIU.  
Initially, the Board notes that there is no opinion that the 
veteran is unemployable, other than the veteran's own claim 
and the social worker's January 1999 treatment note.  As 
stated above, that opinion did not specify whether that 
unemployability was the result of service-connected 
disabilities or the veteran's other disabilities.  The record 
shows that the veteran has significant nonservice-connected 
disabilities, including heart disease, insulin dependent 
diabetes, and marked obesity.  The Board also notes that the 
social worker did not offer an opinion that the veteran's 
service-connected disabilities alone rendered the veteran 
unemployable and, as the opinion did not originate from a 
medical professional, it does not constitute an unequivocal 
medical opinion.  However, in Beaty v. Brown, 6 Vet. App. 532 
(1994), the Court indicated that the absence of an 
unequivocal professional opinion that the veteran was 
unemployable was not determinative.  

The veteran stated in several VA examinations and on an 
income statement in September 1994 that he stopped working as 
a result of a heart attack in December 1993.  The Board notes 
that he later recanted those statements and he said he 
stopped working because of back problems.  Nevertheless, it 
would appear that his heart attack was the driving force 
behind his inability to retain his job at the gas station.  
The Board must now determine whether his service-connected 
disabilities, predominantly his PTSD and his low back 
disorder, would prevent him from substantially working in all 
reasonable fields in the absence of his nonservice-connected 
disabilities.  A VA examiner in December 1996 stated with 
regard to the veteran that:

His heart disease, arteriosclerotic 
coronary artery disease, diabetes, 
previous myocardial infarction and 
obesity all limit his employability, and 
functional ability.  The degree of 
quantity of this cannot be determined 
accurately.  I know of no way to do this.  
I would think that certainly his 
arteriosclerotic coronary artery disease 
and chest pain syndrome would certainly 
limit him physically as well and so would 
his obesity.

The VA examiner in January 1999 stated that the veteran was 
"incapacitated physically as well as psychiatrically."  A 
number of psychiatric conditions have been diagnosed 
regarding the veteran, although the latest VA examiner solely 
diagnosed PTSD with depression.  Depression and dysthymia had 
been diagnosed separately from the veteran's PTSD in prior 
examinations.  In light of these opinions, and the veteran's 
current state of unemployment, the Board finds that he is 
unable to substantially hold a job.  There is no question 
that his service-connected disabilities alone play a 
significant role in his inability to work.  The VA examiner 
in December 1996 specifically stated that he could not 
determine which disabilities were impairing the veteran 
physically, and that no one could reasonably do so.  
Likewise, the examiner in January 1999 did not offer any 
opinion to guide the Board.  However, the most recent 
psychiatric examination resulted in a GAF scale score of 35, 
which is consistent with marked psychiatric impairment, 
including significant industrial inadaptability, and the 
veteran's low back disability is severely disabling.  Given 
the veteran's rather limited education and employment 
backgrounds, the Board finds that the evidence is at least in 
equipoise as to whether his service-connected disabilities 
alone render him unable to obtain and retain all forms of 
substantially gainful employment.  Accordingly, entitlement 
to TDIU is warranted. 


ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disorder is denied.

Subject to the regulations governing the payment of monetary 
benefits, entitlement to a rating of 70 percent for PTSD, and 
no more, is granted.

Subject to the regulations governing the payment of monetary 
benefits, entitlement to TDIU is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

